      Case: 1:19-mj-09180-WHB Doc #: 1-1 Filed: 07/09/19 1 of 7. PageID #: 2

                                                                     1:19 MJ 9180

                 IN THE UNITED STATES DISTRICT COURT FOR THE

                              NORTHERN DISTRICT OF OHIO



I, Kristofer White, hereinafter “Affiant,” being first duly sworn, hereby depose and state as

follows:



            FACTS AND CIRCUMSTANCES REGARDING PROBABLE CAUSE



       1.      I am an employee of the United States Department of Justice (DOJ), Drug

Enforcement Administration (DEA), within the meaning of Section 878(a) of Title 21, United

States Code, that is an officer who is empowered by law to conduct investigations, make arrests,

execute search warrants, and seize property in connection with violations of Title 18, United States

Code and Title 21, United States Code. Affiant is currently a Special Agent (SA) for the DEA, and

has been employed with the DEA since March 2010. Affiant had been assigned to the Chicago

Field Division, Cartagena Colombia Resident Office, and most recently has been assigned to

Cleveland Resident Office in Cleveland, Ohio, since December 2017.



       2.      Your Affiant submits this affidavit in support of a criminal complaint charging

Jaime Guzman with, on or about July 08, 2019, in the Northern District of Ohio, Eastern Division,

knowingly possessing with intent to distribute controlled substances in violation of Title 21 U.S.C.

§§ 841(a)(1) and (b)(1)(A).



       3.      On July 01, 2019, Your affiant learned of a commercial carrier with parcel bearing

                                                 1
      Case: 1:19-mj-09180-WHB Doc #: 1-1 Filed: 07/09/19 2 of 7. PageID #: 3



tracking no. 1Z 2E3 379 03 4823 8411 addressed to Amy Newsom, 41446 Beechwood Dr, Elyria,

OH 44035 to be a suspected drug parcel based on several factors including but not limited to origin,

method of mailing, and size.


       4.      The subject parcel is further described as brown shipping box, weighing

approximately 8 pounds. The subject parcel was mailed on July 01, 2019, from Phoenix, AZ

85008-2497.


       5.      The subject mail parcel did not require a signature for delivery. Signature waivers

are commonly used on drug parcels so the intended recipients do not have to have contact with the

delivery employee and/or law enforcement should the parcel be seized.


       6.      Your Affiant made inquiries with Clear, an electronic database that has proven

reliable in previous investigations in determining the legitimacy of name, address, and phone

number information, and was unable to associate the name Amy Newsom at 41446 Beechwood

Dr, Elyria, OH 44035.


       7.      Your Affiant knows based on his training and experience, that individuals using the

U. S. Mails for the purpose of transporting controlled substances will often place fictitious address

and/or name information, different variations of their names, names of deceased individuals, or no

names at all on these parcels to conceal their true identities from law enforcement should the parcel

be seized.


       8.      On July 08, 2019, the subject parcel was placed into a lineup containing several

blank parcels which emanated no narcotics odors. Narcotic detection canine “Jimmy,” handled by

Cuyahoga County Sheriff’s Detective Anthony Quirino, was allowed to examine the lineup.
                                                 2
      Case: 1:19-mj-09180-WHB Doc #: 1-1 Filed: 07/09/19 3 of 7. PageID #: 4



According to Detective Quirino, Jimmy gave a positive alert on the subject parcel and none of the

blank parcels. According to Detective Quirino, this positive alert meant Jimmy detected the odor

of an illegal drug emanating from the subject parcel.


       9.   Detective Quirino has been state-certified as a narcotics canine handler since 2005,

and he and narcotics canine Jimmy have worked together since January 2015. Detective Quirino

and canine Jimmy were both certified in October 2018 by the Ohio Peace Officers Training

Academy (OPOTA) and in October 2018 by the North American Police Working Dog Association

(NAPWDA). Detective Quirino and canine Jimmy completed 300 hours of a state-certified

training program at Shallow Creek Kennels, Inc., in Sharpsville, Pennsylvania, under Certified

Master Trainer John Brannon of the North American Police Work Dog Association (NAPWDA),

a nationally organized police work dog association which provides training for dogs and handlers.

Detective Quirino has completed a 600 hour Dual Purpose Police K9 Trainer’s Course under

Certified Master Trainer Brannon of NAPWDA. Canine Jimmy has been trained to detect the

presence of the odors of the following controlled substances: marijuana, cocaine, heroin,

methamphetamine (“crystal meth”), and/or their derivatives. Prior to handling canine Jimmy,

Detective Quirino handled canine Hugo for 9 years, and he and canine Hugo completed 200 hours

of a state-certified training program at Excel K-9 Services, Inc., in Lyndhurst, Ohio, under

Certified Master Trainer Paul J. Shaughnessy of NAPWDA. Detective Quirino has been trained

how to handle a detector canine and read his alerts.



       10. On July 08, 2019, Your Affiant obtained and executed federal search warrant

1:19mj9177 on the subject parcel resulting in the recovery of approximately 1,000 grams of crystal

methamphetamine, 255.28 grams of cocaine, over 400 grams of marijuana, and 98 fake Percocet
                                                 3
      Case: 1:19-mj-09180-WHB Doc #: 1-1 Filed: 07/09/19 4 of 7. PageID #: 5



30 pills believed to be fentanyl pills. The crystal methamphetamine, and cocaine was field tested

and showed positive test results for the presence of methamphetamine, and cocaine.


       11. On July 08, 2019, Agents from the Drug Enforcement Administration (DEA),

Detectives from the Lorain Police Narcotics, Elyria Police Narcotics Unit, and Lorain County

Sheriffs Drug Task Force, conducted a controlled delivery of the subject parcel containing a

representative sample of the crystal methamphetamine, cocaine, and marijuana. Prior to the

controlled delivery, an electronic monitoring device inside the subject parcel that would notify law

enforcement if the parcel was opened, inside the parcel.



       12. On July 08, 2019, an undercover (UC) DEA Task Force Officer (TFO) dressed as,

and acting in the capacity of a commercial carrier employee, delivered parcel EE384599814US to

the stated delivery address. The subject parcel was addressed to Amy Newsom at 41446

Beechwood Drive, Elyria, OH 44035. At approximately 2:23 p.m., the UC arrived at the delivery

address and parked the delivery minivan on Beechwood Drive, on the north side of the street facing

west. With subject parcel in hand, the UC approached the delivery residence which was clearly

marked as “41446” on the mailbox in front of the house. As the UC exited the vehicle, a male,

later identified as Lorenzo Cancel, greeted the UC at the end of the driveway of the listed residence.

Lorenzo Cancel told the UC “I’ll take that.”



       13. Prior to the controlled delivery operation, law enforcement officers, identified

Lorenzo Cancel associated with the delivery address. Based on the foregoing, the UC identified

Cancel as the male who was associated with the address. Cancel immediately took possession of

the parcel and then entered inside the residence. The UC returned to the delivery vehicle and
                                                  4
      Case: 1:19-mj-09180-WHB Doc #: 1-1 Filed: 07/09/19 5 of 7. PageID #: 6



departed the area.



       14. At approximately 2:26 p.m., after the delivery of the subject parcel, surveillance units

observed Cancel exit the residence with a black plastic bag. Surveillance units then observed

Cancel place the plastic bag into the cab of a blue Chevy pick-up truck, bearing Ohio registration

GWA-2645. Cancel then entered the passenger side of the vehicle, and a female, later identified

as Charlotte Royster, entered the driver side. The Chevy pick-up truck then departed followed by

surveillance units.


       15. At approximately 2:54 p.m., surveillance units observed the Chevy pick-up arrive and

park in the driveway of 1338 W. 6th St, Lorain, Ohio, Apt. #6, where surveillance units observed

Cancel walk to the rear of the residence.


       16. At approximately 2:57 p.m., your Affiant received an electronic notification that the

subject parcel had been opened. Agents / Officers then approached 1338 W. 6th St, Lorain, Ohio,

Apt. #6 at which time Detective Matt Sedivy observed Guzman exit the door of Apt #6. Guzman

was then detained, at which time contact was made with Cancel and Royster, who were ordered to

exit from Apt #6 at which time they complied and detained. Agents / officers then conducted a

protective sweep of the residence and located the commercial carrier box opened.


       17. Guzman consented to a search of his apartment and cell-phone. The search of the

residence resulted in the recovery of the representative samples of the crystal methamphetamine,

cocaine, and marijuana, along with the subject parcel containing the electronic monitoring device.

The subject parcel, which was open and only contained the marijuana, was located in the living

room on top of an air mattress. Other items located during the search was an unknown amount of
                                                5
      Case: 1:19-mj-09180-WHB Doc #: 1-1 Filed: 07/09/19 6 of 7. PageID #: 7



suspected cocaine, marijuana, heroin/fentanyl, fentanyl pills, digital scale, numerous cell-phones,

and semi-automatic 9mm Ruger pistol with two magazines.


       18. Your Affiant and Detective Sergeant Dennis Camarillo interviewed Cancel outside

the residence. Prior to any questioning, your Affiant identified himself and Detective Sgt.

Camarillo, then Sgt. Camarillo read Cancel his rights per Miranda. Cancel stated he understood

his rights. Cancel stated he accepted the package and did take the package inside his residence

located at 41446 Beechwood Drive, Elyria, Ohio. Cancel explained that he was told by Royster

that they were to take the package to Lorain, Ohio. Your Affiant asked Cancel why he accepted

the package named “Amy Newsom.” Cancel explained that name is fake and Guzman used that

name for the package to be delivered to the residence.



       19. DEA Agent William Meholif and DEA TFO Charles Rowland then read Guzman his

rights per Miranda, at which time Guzman stated he understood his rights. He was introduced to a

member of the Sinaloa Cartel in Arizona. Through that relationship, he is able to purchase up to

five (5) kilograms of cocaine, fentanyl pills, and crystal methamphetamine at a time. Guzman

stated he would transport money in amounts up to $100,000.00 from Ohio to Arizona at any given

time via commercial airline. Guzman would broker the narcotics deal in Arizona then return to

Lorain, Ohio to receive the shipments of narcotics. Guzman stated that the narcotics would be

shipped by his friends. Once Guzman had possession of the narcotics, he would distribute to

various customers within the Northern District of Ohio.

       20.     Based on the above, your Affiant asserts that there is probable cause to believe that

Jaime Guzman did on or about July 08, 2019, in the Northern District of Ohio, Eastern Division,


                                                 6
      Case: 1:19-mj-09180-WHB Doc #: 1-1 Filed: 07/09/19 7 of 7. PageID #: 8



knowingly possess with intent to distribute controlled substances in violation of Title 21 U.S.C.

§§ 841(a)(1) and (b)(1)(A).




        Kristofer White
        Special Agent
        Drug Enforcement Administration


                                 9th DAY OF JULY, 2019 VIA TELEPHONE
SUBSCRIBED AND SWORN TO ME THIS ____

AFTER SUBMISSION BY RELIABLE ELECTRONIC MEANS. FED. R. CRIM. P. 4.1;

41(D)(3).




        William H.
                H Baughman,
                   Baughman Jr
                            Jr.
        UNITED STATES MAGISTRATE JUDGE




                                               7
